  Case 2:18-cv-07237-AYS Document 10-1 Filed 05/07/19 Page 1 of 2 PageID #: 196


                                             APPENDIX F

                          DISCOVERY PLAN WORKSHEET
                                  Tier I Pre-Settlement Discovery

 Deadline for completion of Rule 26(a) initial disclosures                   5/24/19
 and HIPAA-complaint records authorizations:

 Completion date for Phase I Discovery
 As agreed upon by the parties:                                               6/24/19_
 (Reciprocal and agreed upon document production,
 Defendant is permitted to depose plaintiff in light of representation that she
 possesses no documents relating to her allegations of times, dates, location and
 amounts purchased from defendant’s three (3) stores.
 No more than 30 days after Initial Conference)

 Status conference TBD by the court:
 (Generally 15 days post Tier I Discovery)

                               Tier II Discovery and Motion Practice


 Motion to join new parties or amend the pleadings:                          7/19/19
 (Presumptively 15 days post status conference)

 First requests for production of documents                                  8/5/19
 and for interrogatories due by:
 (Presumptively 15 days post joining/amending)

Plaintiff’s Motion for Class Certification, including
expert reports (Parties to propose a briefing schedule                      11/4/19 opposition
and reply, including expert proceedings related
to the motion, after opening brief is filed)


 All fact discovery completed by:                                            5/1/20
 (Presumptively 3.5 months post first
 requests for documents/interrogatories)

 Exchange of expert reports completed by:                                     6/19/20
 (Presumptively 30 days post fact discovery)

 Expert depositions completed by:                                             7/31/20
 (Presumptively 30 days post expert reports)

 Final date to take first step in dispositive motion practice:               9/4/20
 (Parties are directed to consult the District Judge’s
 individual rules regarding such motion practice.

102750869.1
  Case 2:18-cv-07237-AYS Document 10-1 Filed 05/07/19 Page 2 of 2 PageID #: 197


 Presumptively 30 days post expert depositions)


 COMPLETION OF ALL DISCOVERY BY:                                             9/25/20
 (Note: Presumptively 9 months after Initial Conference.)

 Submission of joint pre-trial order:             30 days after decision on dispositive motions


 Final Pre-Trial Conference TBD by the court:




102750869.1
